       Case 1:17-cv-01255-MV-KRS Document 16 Filed 03/31/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,
     Plaintiff/Respondent,

 v.                                                         No. 99-CR-571 MV
                                                            No. 17-CV-1255 MV/KRS

KEITH HOPSKIN,
     Defendant/Movant.

                        ORDER SETTING EVIDENTIARY HEARING

       THIS MATTER is before the Court pursuant to the scheduling conference held on March

31, 2021. IT IS HEREBY ORDERED that an evidentiary hearing will be held via Zoom on

May 20, 2021 at 9:00 a.m. The Court will send Zoom invitations to the parties at least two

weeks prior to the hearing. At the hearing, the parties may present evidence on the remaining

claim in this case, which is Defendant/Movant Keith Hopskin’s claim in his Motion under 28

U.S.C. § 2255, (CR Doc. 61) that his former counsel was ineffective for failing to file an appeal.

See (CIV Doc. 10) (adopting Proposed Findings and Recommended Disposition).

       IT IS FURTHER ORDERED that Mr. Hopskin, Mr. Hopskin’s counsel, counsel for the

United States, and Mr. Hopskin’s former counsel, shall all attend the hearing. Mr. Hopskin’s

counsel shall coordinate with the United States Marshals Service and the prison facility to ensure

Mr. Hopskin’s appearance at the hearing. Counsel for the United States shall ensure Mr.

Hopskin’s former counsel’s appearance at the hearing.

       IT IS SO ORDERED.



                                             _______________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
